

	

		II

		109th CONGRESS

		1st Session

		S. 1742

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Roberts introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Food Stamp Act of 1977 to exclude certain

		  military housing allowances from the eligibility requirements for food

		  stamps.

	

	

		1.Exclusion of certain military

			 housing allowancesSection

			 5(d)(1) of the Food Stamp Act of 1977 (7 U.S.C. 2014(d)(1)) is amended—

			(1)in paragraph

			 (17), by striking and at the end; and

			(2)by inserting

			 before the period at the end the following: , and (19) for the purpose

			 of determining the eligibility of a child who is a member of the household of a

			 member of a uniformed service, the amount of a basic allowance provided under

			 section 403 of title 37, United States Code, on behalf of the member of a

			 uniformed service for housing that is acquired or constructed under subchapter

			 IV of chapter 169 of title 10, United States Code.

			

